Name: Commission Regulation (EEC) No 3168/88 of 14 October 1988 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1988 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 88No L 282/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3168/88 of 14 October 1988 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1988 marketing year premiums for the remainder of the 1988 marketing year, such average being obtained in accordance with the provisions of Article 5 (6) ; whereas also under Article 5 (3) the amount of the premium per female goat is fixed at 80 % of the premium per ewe ; whereas under Article 5 (9) the amount of the premium per female sheep other than eligible ewes is also fixed at 80 % of the premium per ewe ; Whereas, pursuant to Article 9a of Regulation (EEC) No 1837/80 the amount of the premium must be reduced by the impact on the basis price of the coefficient provided for in Article 9a (2) ; whereas that coefficient was fixed by Commission Regulation (EEC) No 1310/88 of 11 May 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat 0 : Whereas, in light of the current situation on the Community market the advance should be fixed for the financial year 1 988 , by way of derogation from Article 4 ( 1 ) of Commission Regulation (EEC) No 3007/84 (8), as last amended by Regulation (EEC) No 1514/86 (9), at 50 % of the amount of the estimated foreseeable premium ; Whereas, in accordance with Article 4 (4) of Regulation (EEC) No 3007/84, where Article 5 (5) of Regulation (EEC) No 1837/80 is applied, the advance paid where appropriate in region 2, is not paid in region 1 ; whereas, however, in view of the present situation of the markets in region 1 , Greece and Italy should be authorized to pay the advance on the said premium by way of derogation from Article 4 (4) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and ift particular Article 5 (4) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat, and in certain areas, of goatmeat, whereas these areas are defined in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (3), as amended by Regulation (EEC) No 3519/86 (4), determining the mountain areas in which the premium may be granted ; whereas Article 5 (9) of Regulation (EEC) No 1 837/80 provides for the possibility of the granting of premiums to producers of female sheep of certain mountain breeds other than eligible ewes in certain areas ; whereas these sheep and these areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (^ as last amended by Regulation (EEC) No 1970/87 (*) ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat and goatmeat producers operating in less-favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable / Whereas, for budgetary reasons, the granting of advance , payments should only be authorized from 17 October 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1988 marketing year for the following regions :(') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36. 0 OJ No L 97, 12. 4. 1986, p . 25. 0 OJ No L 325, 20 . 11 . 1986, p. 17. 0 OJ No L 90, 1 . 4. 1984, p . 40. M OJ No L 184, 3 . 7. 1987, p. 23. 0 OJ No L 122, 12. 5 . 1988 , p . 69 . (  ) OJ No L 283, 27. 10 . 1984, p . 28 . (') OJ No L 132, 21 . 5 . 1986, p . 16 . 15. 10 . 88 Official Journal of the European Communities No L 282/23 (ECU/100 kg) (ECU) Region Advance on premium payable per female goat 2 7 7,471 6,269 Region Difference 2 3 4 5 6 7 100,95 95,93 116,16 64,28 102,09 101,35 Article 4 1 . The estimated amount of the premium payable per female sheep other than eligible ewe and per region in the areas mentioned in the Annex to Regulation (EEC) No 872/84 is as follows : Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : (ECU) (ECU) Region Estimated amount of the premium payable per female sheep other than eligible ewe 5 8,008 Region Estimated amount of the premium payable per ewe 2 3 4 5 6 7 18,676 21,584 20,328 10,010 17,865 15,672 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to producers of female sheep other than eligible ewes located in less-favoured agricultural areas within the areas mentioned in paragraph 1 above shall be as follows :2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to sheepmeat producers located in less-favoured agricultural areas shall be as follows : (ECU) (ECU) Region Advance on premium payable per femalesheep other than eligible ewes 5 4,004Region Advance on premium payable per ewe 2 3 4 5 6 7 9,338 10,792 10,164 5,005 8,933 7,836 Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III of Regulation (EEC) No 1 837/80 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : (ECU) Article 5 The advances provided for under this Regulation may be granted as from 17 October 1988 . National aids in the form of an advance on the ewe premium granted before this date under the conditions laid down by this Regulation and authorized pursuant to the third subparagraph of Article 93 (2) of the Treaty of Rome shall be considered as having been granted for the purposes of this Regulation as from 17 October 1988 . Article 6 In accordance with Article 5 (4) of Regulation (EEC) No 1837/80 and by way of derogation from Article 4 (4) of Regulation (EEC) No 3007/84, Member States of region 1 are hereby authorized to pay the advance payable in region 2 to producers of sheepmeat and, in the case of the areas specified in Annex III to Regulation (EEC) No 1837/80 and Article 1 of Regulation (EEC) No 1065/86, to producers of goatmeat. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Region Estimated amount of the premiumpayable per female goat 2 7 14,941 12,538 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to goatmeat producers located in the less-favoured areas with the areas designated in paragraph 1 above shall be as follows : No L 282/24 Official Journal of the European Communities 15. 10 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1988 . For the Commission Frans ANDRIESSEN Vice-President